DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, 5-16, and 19-22 stand rejected under Section 102.  Claims 1, 2, 5-16, and 18-22 stand rejected under Section 103.  Claims 1, 2, 5-16, and 18-22 stand rejected under Section 112(b).  Claims 1, 2, 5-16, and 18-22 stand objected to for informalities.
Applicants amended claims 1, 6, 7, and 10-12.  Applicants argue that the application is in condition for allowance.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 and Section 103 rejections: Applicants have further limited claim 1 to require the first and third sub-pixels to have an irregular octagon shape, and the second sub-pixel to have an oval shape, with a uniform gap between the first sub-pixel and the second sub-pixel and between the third sub-pixel and the second sub-pixel.  This is not 
Updated searches yielded no further prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  However, the amendment to claim 1 raises issues relating to Section 112(d) for claims 2 and 5-15, which were discussed with applicants’ representative.  Further issues were identified with claims 1, 19, and 20.  Amendments are noted below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Dr. Feng Ma, on Monday, February 7, 2022.  (Examiner Hall later made two minor changes to the claim language of claim 19, lines 3-5, which in the email exchange between Examiner Hall and Dr. Feng Ma had included two typos.  Specifically, “the plurality or third sub-pixels” was changed to “the plurality of third sub-pixels” and “in sizes in positions” at the end of the claim was changed to “in sizes and positions”.  These changes were not discussed with Dr. Feng Ma.) 
The application has been amended as follows:


Claims:
Claim 1, line 15: Change “subpixel” to “sub-pixel”.
Claims 2 and 5-15: Cancel these claims.
Claim 19, line 2: Change this line to: “according to claim 1, comprising at least two masks, wherein each of the at least two”
Claim 19, lines 3-5: Change these lines to “masks is provided with a plurality of openings, wherein the at least two masks comprises a first mask and a second mask, the first mask having a plurality of first openings corresponding to the plurality of first sub-pixels or the plurality of third sub-pixels of the pixel layout structure in sizes and positions, and the second mask having a plurality of second openings corresponding to the second sub-pixels of the pixel layout structure in sizes and positions.”
Claim 20, line 1: Change this line to “The mask set according to claim 19, comprising the first mask, the second”.
Claim 20, line 3: Change “a plurality” to “the plurality”.
Claim 20, line 5: Change “a plurality” to “the plurality”.


Reasons for Allowance
Claims 1, 16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the corresponding second sub-pixel is a green sub-pixel having an oval shape, and each of the plurality of first sub-pixels and the plurality of third sub-pixels has an irregular octagon shape with each side facing the 
With regard to claims 2, 16, and 18-22: The claims have been found allowable due to their dependency from claim 1 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Victoria K. Hall/Primary Examiner, Art Unit 2897